Reasons for Allowance
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The Declaration under 37 CFR 1.130(a) filed on 10/20/21 is sufficient to overcome the rejection of claims 1-35 based on Khayat [IDS 5/18/18].  AIA  35 U.S.C. 102(b)(1)(A) provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1) is not prior art if the disclosure was made: (1) One year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor [MPEP § 2153.01].  
Khayat became publically available in June 2016, which is less than one year prior to the priority date (December 1, 2016) of the present application.  The Declaration of Pamela C. Yelick and Ali Khademhosseini Under 37 C.F.R. § 1.130(a) (10/20/21) stating that “[t]he subject matter disclosed in the Khayat Reference that relates to the matter claimed in claims 1-35 in the instant ‘304 application arose from co- inventors Yelick and Khademhosseini’s own work.”  The other co-authors of the Khayat reference, namely Arwa Khayat, Nelson Monteiro, Elizabeth Smith, and Sarah Pagni “were working under [the co-inventors’] direction and did not contribute to the conception of the invention as described and claimed in the instant ‘304 application.”  Thus, Khayat was by the co-inventors, and it describes their own work. Accordingly, Khayat meets the provisions of § 102(b)(1)(A), and it is disqualified under § 102(a)(1) prior art. Therefore, it is not available for citing against the pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767